DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/936,693 filed 7/23/2020.
Claims 1-20 are pending.
Claims 8-14 are rejected under 35 U.S.C. 101.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014), in view of Bohannon et al. (US Patent Pub 2008/0133443).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014), in view of Bohannon et al. (US Patent Pub 2008/0133443), further in view of Humphreys et al. (US Patent Pub 2006/0047500) (Humphreys).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014), in view of Bohannon et al. (US Patent Pub 2008/0133443), further in view of Inglett (US Patent 5,905,990).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at paras. 0028-30 describe the system according to the invention as being implemented in virtualized computer architecture.  Virtual machines are not 
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014) (Malak), in view of Bohannon et al. (US Patent Pub 2008/0133443) (Bohannon).
In regards to claim 1, Malak discloses a method of automatically generating, by a computing device, a regular expression that matches a list of input strings, the method comprising:
a.	obtaining the list of input strings (Malak at paras. 0047, 0056)1;
b.	identifying a set of baseline regular expression classes that each match at least a portion of at least one input string of the list of input strings, each baseline regular expression class being a representation of a corresponding type of character (Malak at paras. 0042, 0057)2;
c.	generating a current regular expression as a sequence of baseline regular expression classes from the set of baseline regular expression classes based on matching baseline regular expression classes to characters of a first input string of the list of input strings (Malak at para. 0058)3;
d.	outputting a regular expression that matches all the desired input strings.  Malak at para. 0126.
Malak does not expressly disclose determining whether the current regular expression matches all input strings of the list of input strings, when the current regular expression matches all input strings of the list of input strings, setting the current regular expression as the regular expression, and when the current regular expression does not match one or more input strings of the list of input strings, regenerating a portion of the current regular expression that occurs after an earliest character, in order, of one of the one or more input strings, that does not match the current regular expression.
Bohannon discloses generating candidate regular expression patterns using character domains (i.e., regex classes).  Bohannon at para. 0037.  The process generates a regular expression and evaluates the expression against the samples used to generate it (i.e., determine whether … matches all input strings).  If the regular expression matches the sample strings, it is returned to the user.  Bohannon at para. 0041.  If the regular expression does not match all the sample strings, it can be improved by adding disjuncts.  The process involves removing sample strings that matched the generated regular expression.  Therefore, the remaining samples contain characters that were not matched by the regular expression.  Since generation of the regular expression is performed left to right, the remaining characters are the “earliest character”.  The process adds disjuncts to the generated regular expression until all sample strings are matched (i.e., regenerating a portion of the current regular expression that occurs after an earliest character).  Bohannon at paras. 0039-41, 0047.
Malak and Bohannon are analogous art because they are both directed to the same of endeavor of generating regular expressions based on a sample input.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Malak by adding the features of determining whether the current regular expression matches all input strings of the list of input strings, when the current regular expression matches all input strings of the list of input strings, setting the current regular expression as the regular expression, and when the current regular expression does not match one or more input strings of the list of input strings, regenerating a portion of the current regular expression that occurs after an earliest character, in order, of one of the one or more input strings, that does not match the current regular expression, as disclosed by Bohannon.
The motivation for doing so would have been to ensure a regular expression matches the maximum number of samples without increasing the cost of processing the regular expression.  Bohannon at para. 0047.

In regards to claim 2, Malak in view of Bohannon discloses the method of claim 1, wherein the set of baseline regular expression classes comprises one or more predefined baseline regular expression classes (Malak at para. 0057)4 and one or more of:
a.	one or more refined baseline regular expression classes generated based on a separation of one or more classes from a predefined baseline regular expression class, or
b.	one or more generated baseline regular expression classes generated as a combination of a plurality of predefined baseline regular expression classes.  Malak at para. 0063.5
In regards to claim 3, Malak in view of Bohannon discloses the method of claim 1, wherein generating the current regular expression comprises:
a.	identifying one or more baseline regular expression classes of the set of baseline regular expression classes that match one or more characters of the first input string starting at a first character in order of the first input string (Malak at paras. 0066, 0149)6;
b.	selecting one of the identified one or more baseline regular expression classes that matches a least number of characters of all existing characters among the identified one or more baseline regular expression classes (Malak at paras. 0066, 0143)7; and
c.	adding the selected one of the baseline regular expression classes to the current regular expression.  Malak at para. 0066.8
In regards to claim 4, Malak in view of Bohannon discloses the method of claim 1, wherein the generating the current regular expression comprises:
a.	identifying one or more baseline regular expression classes of the set of baseline regular expression classes that match one or more characters of the first input string starting at a first character in order of the first input string (Malak at paras. 0066, 0149)9;
b.	selecting one of the identified one or more baseline regular expression classes based on the one of the identified one or more baseline regular expression classes being at a lowest level of a tree organizing the set of baseline regular expression classes on their inclusion of one another (Malak at para. 0070)10; and
c.	adding the selected one of the baseline regular expression classes to the current regular expression.  Malak at para. 0066.11
In regards to claim 5, Malak in view of Bohannon discloses the method of claim 1, wherein regenerating the portion of the current regular expression that occurs after the earliest character, in order, of the one of the one or more input strings, that does not match the regular expression comprises:
a.	identifying one or more baseline regular expression classes of the set of baseline regular expression classes that match one or more characters of the one of the one or more input strings starting at the earliest character (Bohannon at paras. 0039-41, 0047);
b.	selecting one of the identified one or more baseline regular expression classes that matches a least number of characters of all existing characters among the identified one or more baseline regular expression classes (Bohannon at paras. 0039-41, 0047); and
c.	appending the selected one of the baseline regular expression classes to the current regular expression.  Bohannon at paras. 0039-41, 0047.12

In regards to claim 8, Malak discloses a computing device configured to automatically generate a regular expression that matches a list of input strings, the computing device comprising:
a.	a memory (Malak at para. 0190); and
b.	a processor coupled to the memory (Malak at para. 0191), the memory and processor being configured to:
	i.	obtain the list of input strings (Malak at paras. 0047, 0056)13;
	ii.	identify a set of a baseline regular expression classes that each match at least a portion of at least one input string of the list of input strings, each baseline regular expression class being a representation of a corresponding type of character (Malak at paras. 0042, 0057)14; 
	iii.	generate a current regular expression as a sequence of baseline regular expression classes from the set of baseline regular expression classes based on matching baseline regular expression classes to characters of a first input string of the list of input strings (Malak at para. 0058)15;
	iv.	outputting a regular expression that matches all the desired input strings.  Malak at para. 0126.
Malak does not expressly disclose determining whether the current regular expression matches all input strings of the list of input strings, when the current regular expression matches all input strings of the list of input strings, setting the current regular expression as the regular expression, and when the current regular expression does not match one or more input strings of the list of input strings, regenerating a portion of the current regular expression that occurs after an earliest character, in order, of one of the one or more input strings, that does not match the current regular expression.
Bohannon discloses generating candidate regular expression patterns using character domains (i.e., regex classes).  Bohannon at para. 0037.  The process generates a regular expression and evaluates the expression against the samples used to generate it (i.e., determine whether … matches all input strings).  If the regular expression matches the sample strings, it is returned to the user.  Bohannon at para. 0041.  If the regular expression does not match all the sample strings, it can be improved by adding disjuncts.  The process involves removing sample strings that matched the generated regular expression.  Therefore, the remaining samples contain characters that were not matched by the regular expression.  Since generation of the regular expression is performed left to right, the remaining characters are the “earliest character”.  The process adds disjuncts to the generated regular expression until all sample strings are matched (i.e., regenerating a portion of the current regular expression that occurs after an earliest character).  Bohannon at paras. 0039-41, 0047.
Malak and Bohannon are analogous art because they are both directed to the same of endeavor of generating regular expressions based on a sample input.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Malak by adding the features of determining whether the current regular expression matches all input strings of the list of input strings, when the current regular expression matches all input strings of the list of input strings, setting the current regular expression as the regular expression, and when the current regular expression does not match one or more input strings of the list of input strings, regenerating a portion of the current regular expression that occurs after an earliest character, in order, of one of the one or more input strings, that does not match the current regular expression, as disclosed by Bohannon.
The motivation for doing so would have been to ensure a regular expression matches the maximum number of samples without increasing the cost of processing the regular expression.  Bohannon at para. 0047.

Claims 9-12 are essentially the same as claims 2-5, respectively, in the form of a computer device.  Therefore, they are rejected for the same respective reasons.  
Claims 15-19 are essentially the same as claims 1-5, respectively, in the form of a non-transitory computer readable medium (Malak at para. 0053).  Therefore, it is rejected for at least the same respective reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014) (Malak), in view of Bohannon et al. (US Patent Pub 2008/0133443) (Bohannon), further in view of Humphreys et al. (US Patent Pub 2006/0047500) (Humphreys).
In regards to claim 6, Malak in view of Bohannon discloses the method of claim 1, further comprising:  accepting for processing by a browser all matches to the regular expression (Malak at para. 0045)16 but does not expressly disclose wherein the list of input strings comprises a list of Uniform Resource Locators (URLs).
Humphreys discloses a system and method for identifying named entities in natural language text using regular expressions.  Humphreys at para. 0005.  Named entities include strings such as, web addresses or URLs and filenames.  Humphreys at para. 0051; claim 6.
Malak, Bohannon, and Humphreys are analogous art because they are all directed to the same field of endeavor of generating regular expressions to match an input.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Malak in view of Bohannon by adding the feature of wherein the list of input strings comprises a list of Uniform Resource Locators (URLs), as disclosed by Humphreys.
The motivation for doing so would have been utilizing character classes allows linguists to design them for particular natural languages and can create a multitude of classes, which can include URLs and filename classes.  Humphreys at para. 0041.

Claim 13 is essentially the same as claim 6 in the form of a computing device.  Therefore, it is rejected for the same reasons.
Claim 20 is essentially the same as claim 6 in the form of a non-transitory computer readable medium.  Therefore, it is rejected for the same reasons. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malak et al. (US Patent Pub 2019/0385014) (Malak), in view of Bohannon et al. (US Patent Pub 2008/0133443) (Bohannon), further in view of Inglett (US Patent 5,905,990).
In regards to claim 7, Malak in view of Bohannon discloses the method of claim 1, but does not expressly disclose wherein the list of input strings comprises a list of filenames, and further comprising:
a.	searching a filesystem for all matches to the regular expression; and
b.	returning all the matches.
Inglett using regular expressions to search a directory path (i.e., filesystem) for matching filenames and returning all matches.  Inglett at col. 10, lines 33-39; col. 11, lines 32-36.
Malak, Bohannon, and Inglett are analogous art because they are all directed to the same field of endeavor of using regular expressions to match data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Malak in view of Bohannon by adding the feature of wherein the list of input strings comprises a list of filenames, searching a filesystem for all matches to the regular expression and returning all the matches, as disclosed by Inglett.
The motivation for doing so would have been to quickly find files that match the generated regular expression.  Such a feature has existed in command line operating systems, such as, Unix or Linux.  Using the filenames in Inglett, the system and method of Malak in view of Bohannon can generate regular expressions, which can be used to search the file system in Inglett.

Claim 14 is essentially the same as claim 7 in the form of a computing device.  Therefore, it is rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Kubaitis (US Patent Pub 2001/0032205) discloses a system and method for extraction of selected data from sources on a network using regular expressions for searching.
Ivanov et al. (US Patent Pub 2007/0198565) discloses a system and method of designing annotated regular expressions.
Chen et al. (US Patent Pub 2007/0250504) discloses a system and method for prediction based on regular expression pattern analysis.
Sudhakar (US Patent Pub 2008/0228466) discloses a system and method for text verification using generated regular expressions.
Syrowitz et al. (US Patent Pub 2012/0124064) discloses a system and method for transformation of regular expressions using key terms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 User selects one or more character sequences from the displayed data (i.e., a list of input strings) in the regex generator interface  User can also input strings or pick them off a spreadsheet.
        2 IRECs (i.e., regular expression codes) are regular expression character classes.  Each character sequence is converted into a code (i.e., each match at least a portion of at least one input string of the input strings).  The codes represent different types of characters, such as S may represent symbols and P represents punctuations.
        3 A regular expression is generated from the regular expression codes (i.e., baseline regex classes).  
        4 Codes are predefined for particular character types.
        5 Optional spans (i.e., baseline regex classes) can be merged to simplify the regular expression (i.e., generated as a combination of a plurality of predefined baseline regular expression classes).
        6 The LCS algorithm allows a user to configure the direction (i.e., starting at a first character) of the first string of a plurality of string inputs.  Appropriate codes (i.e., classes).
        7 A user can configure LCS to be non-greedy (i.e., match a least number of characters) for the identified code (i.e., baseline class).
        8 Adding each code that is selected as it is determined to be the output of the LCS to the regular expression.
        9 The LCS algorithm allows a user to configure the direction (i.e., starting at a first character) of the first string of a plurality of string inputs.  Appropriate codes (i.e., classes).
        10 A depth first traversal (i.e., lowest level) of the tree is performed to identify the order the regex codes (i.e., classes) are selected.
        11 Adding each code that is selected as it is determined to be the output of the LCS to the regular expression.
        12 In combination with Malak’s ability to configure the generator to be “non-greedy” and using either the codes in Malak or the character domains in Bohannon (i.e., regex classes), additional disjuncts can be appended to the generated regular expression and include selected regex codes that match the least number of characters because the process is non-greedy.  
        13 User selects one or more character sequences from the displayed data (i.e., a list of input strings) in the regex generator interface  User can also input strings or pick them off a spreadsheet.
        14 IRECs (i.e., regular expression codes) are regular expression character classes.  Each character sequence is converted into a code (i.e., each match at least a portion of at least one input string of the input strings).  The codes represent different types of characters, such as S may represent symbols and P represents punctuations.
        15 A regular expression is generated from the regular expression codes (i.e., baseline regex classes).  
        16 Browser applies the regular expression against the list of input strings to find all matches.